UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 Deutsche International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche CROCI® International Fund (formerly Deutsche International Fund) Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Manager 7 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 28 Notes to Financial Statements 41 Information About Your Fund's Expenses 43 Advisory Agreement Board Considerations and Fee Evaluation 48 Account Management Resources 50 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. The fund’s use of forward currency contracts may not be successful in hedging currency exchange rates changes and could eliminate some or all of the benefit of an increase in the value of a foreign currency versus the US dollar. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 5.26% 8.64% 7.35% 4.06% Adjusted for the Maximum Sales Charge (max 5.75% load) –0.79% 2.39% 6.08% 3.44% MSCI EAFE Index† –1.26% –0.03% 7.78% 4.84% MSCI EAFE US Dollar Hedged Index†† 11.10% 15.06% 10.44% 6.57% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.11% 4.23% 3.46% Adjusted for the Maximum Sales Charge (max 5.75% load) –5.85% 3.00% 2.85% MSCI EAFE Index† –4.90% 5.33% 4.43% MSCI EAFE US Dollar Hedged Index†† 5.67% 7.87% 6.03% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 4.80% 7.66% 6.42% 3.14% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 0.97% 4.71% 6.26% 3.14% MSCI EAFE Index† –1.26% –0.03% 7.78% 4.84% MSCI EAFE US Dollar Hedged Index†† 11.10% 15.06% 10.44% 6.57% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.99% 3.33% 2.56% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –3.70% 3.15% 2.56% MSCI EAFE Index† –4.90% 5.33% 4.43% MSCI EAFE US Dollar Hedged Index†† 5.67% 7.87% 6.03% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge 4.91% 7.84% 6.52% 3.25% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 3.95% 7.84% 6.52% 3.25% MSCI EAFE Index† –1.26% –0.03% 7.78% 4.84% MSCI EAFE US Dollar Hedged Index†† 11.10% 15.06% 10.44% 6.57% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –0.85% 3.42% 2.66% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –0.85% 3.42% 2.66% MSCI EAFE Index† –4.90% 5.33% 4.43% MSCI EAFE US Dollar Hedged Index†† 5.67% 7.87% 6.03% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 5.41% 8.94% 7.67% 4.37% MSCI EAFE Index† –1.26% –0.03% 7.78% 4.84% MSCI EAFE US Dollar Hedged Index†† 11.10% 15.06% 10.44% 6.57% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 0.17% 4.54% 3.78% MSCI EAFE Index† –4.90% 5.33% 4.43% MSCI EAFE US Dollar Hedged Index†† 5.67% 7.87% 6.03% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges 5.47% 9.03% 7.80% 4.50% MSCI EAFE Index† –1.26% –0.03% 7.78% 4.84% MSCI EAFE US Dollar Hedged Index†† 11.10% 15.06% 10.44% 6.57% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges 0.25% 4.67% 3.91% MSCI EAFE Index† –4.90% 5.33% 4.43% MSCI EAFE US Dollar Hedged Index†† 5.67% 7.87% 6.03% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.18%, 2.12%, 1.97%, 0.90% and 0.84% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. Returns reflect reinvestment of dividends net of withholding taxes. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† MSCI EAFE US Dollar Hedged Index is designed to provide exposure to equity securities in developed international stock markets, while at the same time mitigating exposure to fluctuations between the value of the US dollar and selected non-US currencies. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Institutional Class Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ Portfolio Manager Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with seven years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc. and Morgan Stanley. — PhD in Chemistry, Princeton University. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 28, 2015 (20.9% of Net Assets) Country Percent 1. Petrofac Ltd. International provider of facilities solutions to the oil and gas production and processing industry United Kingdom 2.3% 2. Rexam PLC Manufactures and distributes packaging materials United Kingdom 2.3% 3. Glencore PLC Supplies commodities and raw materials through its subsidiaries Switzerland 2.2% 4. A P Moller-Maersk AS Shipping company with diversified holdings Denmark 2.1% 5. Rio Tinto PLC Operator of a mining, manufacturing and development company United Kingdom 2.0% 6. Anglo American PLC Global mining and natural resources company United Kingdom 2.0% 7. Swatch Group AG Manufacturer of watches, watch components and microelectronics Switzerland 2.0% 8. Antofagasta PLC Owns and operates copper mines in Chile and conducts exploration activities in Chile and Peru United Kingdom 2.0% 9. OMV AG Explores for and refines crude oil and natural gas Austria 2.0% 10. BHP Billiton Ltd. Producer of petroleum, minerals and steel products Australia 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 48 for contact information. Investment Portfolio as of February 28, 2015 (Unaudited) Shares Value ($) Common Stocks 94.2% Australia 5.7% BHP Billiton Ltd. Origin Energy Ltd. Woodside Petroleum Ltd. (Cost $94,002,416) Austria 2.0% OMV AG (Cost $35,517,991) Denmark 2.1% A P Moller-Maersk AS "B" (Cost $29,889,653) Finland 1.9% Fortum Oyj (Cost $28,051,795) France 5.5% Cie Generale des Etablissements Michelin GDF Suez Sanofi (Cost $87,317,406) Germany 7.5% Continental AG E.ON SE K+S AG (Registered) Merck KGaA (Cost $110,893,150) Hong Kong 1.7% CLP Holdings Ltd. (Cost $24,170,246) Japan 19.7% Asahi Kasei Corp. Bridgestone Corp. Daiichi Sankyo Co., Ltd. Denso Corp. JGC Corp. Kyocera Corp. Nikon Corp. (a) Otsuka Holdings Co., Ltd. Sekisui House Ltd. Sumitomo Metal Mining Co., Ltd. Toyota Industries Corp. (Cost $278,318,678) Luxembourg 1.8% Tenaris SA (Cost $32,202,521) Netherlands 1.9% Koninklijke DSM NV (Cost $30,877,957) Norway 1.9% Statoil ASA (Cost $32,915,849) Singapore 3.4% Keppel Corp., Ltd. (a) Singapore Airlines Ltd. (Cost $54,550,352) Sweden 1.9% Telefonaktiebolaget LM Ericsson "B" (Cost $28,155,737) Switzerland 11.9% ABB Ltd. (Registered)* Glencore PLC* Novartis AG (Registered) Sika AG (Bearer) Swatch Group AG (Bearer) Syngenta AG (Registered) (Cost $168,051,634) United Kingdom 25.3% Anglo American PLC Antofagasta PLC AstraZeneca PLC Burberry Group PLC Centrica PLC easyJet PLC GlaxoSmithKline PLC Petrofac Ltd. Rexam PLC Rio Tinto PLC Rolls-Royce Holdings PLC* Smiths Group PLC The Weir Group PLC (Cost $397,480,480) Total Common Stocks (Cost $1,432,395,865) Securities Lending Collateral 1.2% Daily Assets Fund Institutional, 0.11% (b) (c) (Cost $18,213,120) Cash Equivalents 7.5% Central Cash Management Fund, 0.06% (b) (Cost $112,817,006) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,563,425,991)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,564,564,751. At February 28, 2015, net unrealized depreciation for all securities based on tax cost was $14,162,504. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $45,564,359 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $59,726,863. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at February 28, 2015 amounted to $17,292,520, which is 1.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. At February 28, 2015, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty AUD USD 3/31/2015 Merrill Lynch & Co., Inc. CHF USD 3/31/2015 Merrill Lynch & Co., Inc. CHF USD 3/31/2015 Societe Generale DKK USD 3/31/2015 Merrill Lynch & Co., Inc. DKK USD 3/31/2015 Societe Generale EUR USD 3/31/2015 Merrill Lynch & Co., Inc. GBP USD 3/31/2015 Societe Generale HKD USD 3/31/2015 Merrill Lynch & Co., Inc. HKD USD 3/31/2015 UBS AG JPY USD 3/31/2015 Merrill Lynch & Co., Inc. JPY USD 3/31/2015 UBS AG NOK USD 3/31/2015 Merrill Lynch & Co., Inc. NOK USD 3/31/2015 Societe Generale SEK USD 3/31/2015 Merrill Lynch & Co., Inc. SGD USD 3/31/2015 Merrill Lynch & Co., Inc. SGD USD 3/31/2015 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty GBP USD 3/31/2015 ) Merrill Lynch & Co., Inc. SEK USD 3/31/2015 ) Societe Generale Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CHF Swiss Franc DKK Danish Krone EUR Euro GBP British Pound HKD Hong Kong Dollar JPY Japanese Yen NOK Norwegian Krone SEK Swedish Krona SGD Singapore Dollar USD United States Dollar For information on the Fund's policy and additional disclosures regarding forward foreign currency exchange contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. The accompanying notes are an integral part of the financial statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
